DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kurt Briscoe on 10 December 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Please amend claim 1 as follows:
1.  (Amended)  A thermoformed oral pharmaceutical dosage form comprising a homogeneous mixture of: (A) a pharmacologically active ingredient and (B) a prolonged release matrix comprising 55 to 80 wt.-% relative to a total weight of the dosage form of an ethylene-vinyl acetate (EVA) polymer, wherein the homogeneous mixture has been thermoformed by heating the mixture by application of heat and compressing prior to, during or subsequent to the application of heat, and wherein the EVA polymer provides resistance against dose-dumping in ethanol.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Zsuga et al. (“Zsuga”, US Patent 5,324,523) and Almeida et al. (“Almeida”, Eur. J. Pharm. Biopharm., 77, pp. 297-305, 2011, cited by Applicant in IDS filed 26 April 2020).  Zsuga teaches controlled release pharmaceutical preparations suitable for oral administration, prepared by homogenizing a pharmaceutical active substance such as an opium alkaloid or its salts, and an ethylene vinyl acetate copolymer, and formulating the resulting homogenous mixture by direct compressing, or admixing with a solvent, or using a second, auxiliary polymer (e.g., abstract).  An amount of 78% EVA copolymer is exemplified when forming the dosage form by direct compressing (e.g., Example 1).  However, claim 1 as amended requires the limitation wherein the dosage form is thermoformed, i.e., by heating the homogenous mixture by application of heat and compressing prior to, during or subsequent to the application of heat (e.g., see as-filed specification at page 4, next-to-last paragraph).  Zsuga teaches direct compressing, but does not teach or suggest application of heat when forming the dosage form.  Almeida teaches ethylene vinyl acetate produced via hot-melt extrusion is a suitable matrix for oral sustained release dosage form for oral administration (e.g., abstract; page 305), but also teaches the EVA polymer is present only in a 50/50 ratio th paragraph; claim 1 as amended).  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate the oral pharmaceutical dosage form according to the limitations of claim 1 as amended, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611